   Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 1 of 40 PageID #:3357

EXECUTION VERSION




                         UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF ILLINOIS

                                EASTERN DIVISION


DAVID RONGE, Individually and on Behalf )     Case No. 1:18-cv-07030
of All Others Similarly Situated,         )   (Consolidated)
                                          )
                              Plaintiff,  )   CLASS ACTION
                                          )
        vs.                               )   Judge Rebecca R. Pallmeyer
                                          )
CAMPING WORLD HOLDINGS, INC., et al., )
                                          )
                              Defendants.
                                          )
                                          )



                            SETTLEMENT AGREEMENT




4815-4746-4375.v2
     Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 2 of 40 PageID #:3358




         This Settlement Agreement dated March 12, 2020 (the “Stipulation” or the “Settlement

Agreement”), submitted pursuant to Rule 23 of the Federal Rules of Civil Procedure and Rule 408 of

the Federal Rules of Evidence, embodies a settlement (the “Settlement”) made and entered into by

and among the following Settling Parties: (i) Lead Plaintiffs City of Pontiac General Employees’

Retirement System, Oklahoma Police Pension & Retirement System, and City of Omaha Police &

Fire Retirement System (“Lead Plaintiffs”), on behalf of themselves and each of the members of the

Class, as defined in ¶¶1.3-1.4, infra, on the one hand, and (ii) Defendants Camping World Holdings,

Inc. (“Camping World” or the “Company”), Marcus A. Lemonis, Thomas F. Wolfe, Brent L.

Moody, Stephen Adams, Crestview Partners II GP, L.P., Crestview Advisors, L.L.C., Andris A.

Baltins, Brian P. Cassidy, Mary J. George, Daniel G. Kilpatrick, Howard A. Kosick, Jeffrey A.

Marcus, K. Dillon Schickli, Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC, Merrill

Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, Robert W. Baird

& Co. Incorporated, BMO Capital Markets Corp., KeyBanc Capital Markets Inc., Stephens Inc. and

Wells Fargo Securities, LLC (collectively, “Defendants”) on the other hand, by and through their

counsel of record in the above-captioned consolidated litigation pending in the United States District

Court for the Northern District of Illinois (the “Action”). The Stipulation is intended by the Settling

Parties to fully, finally, and forever resolve, discharge, and settle the Released Claims, upon and

subject to the terms and conditions hereof and subject to the approval of the Court. Throughout this

Stipulation, all capitalized terms used, but not immediately defined, have the meanings given to them

in Section IV.1, infra.

I.       THE ACTION

         This case is currently pending before the Honorable Rebecca R. Pallmeyer in the United

States District Court for the Northern District of Illinois (the “Court”) and was brought on behalf of

the Class (to be certified for settlement purposes) of all Persons who purchased or otherwise

                                                 -1-
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 3 of 40 PageID #:3359




acquired Camping World publicly traded Class A common stock during the period from October 6,

2016 through August 7, 2018, inclusive, including those who purchased or acquired shares of

Camping World Class A common stock in the Company’s initial public offering, which occurred on

or around October 6, 2016 (“IPO”), and/or in the Company’s secondary offerings, which occurred on

or around May 26, 2017 and October 27, 2017, and who were allegedly damaged by Defendants’

alleged conduct. The initial complaint was filed on October 19, 2018, and on January 17, 2019, the

Court appointed City of Pontiac General Employees’ Retirement System, Oklahoma Police Pension

& Retirement System, and City of Omaha Police & Fire Retirement System as Lead Plaintiffs and

the firms Robbins Geller Rudman & Dowd LLP and Labaton Sucharow LLP as Lead Counsel. On

February 27, 2019, Lead Plaintiffs filed the Consolidated Complaint for Violations of the Federal

Securities Laws. On March 12, 2020, Lead Plaintiffs filed the Amended Complaint (“Complaint”),

which alleges that during the Class Period, some or all of the Defendants made false and misleading

statements to investors concerning: (i) Camping World’s financial results for the fourth quarter for

the fiscal year 2016 (the “Financial Statements”); (ii) certain of Defendants’ statements related to

internal controls, disclosure controls, and Generally Accepted Accounting Principles compliance

(the “Controls Statements”); and (iii) certain of Defendants’ statements regarding the acquisition and

integration of Gander Mountain (the “Gander Statements” and collectively with the Financial

Statements and Controls Statements, the “Challenged Statements”). Lead Plaintiffs allege the

Challenged Statements artificially inflated Camping World’s stock price and when the truth was

eventually disclosed, the price of Camping World stock declined, resulting in substantial damages to

the Class.

       From the outset of the Action, Defendants have denied all of these allegations and

consistently maintained that they never made any statement to the market that was, or that they

believed was, false or misleading, nor did they ever direct anyone to make public statements that

                                                -2-
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 4 of 40 PageID #:3360




were, or that they believed were, false and misleading. Defendants maintain that they believed at the

time and still believe that, during the Class Period and at all other times, Camping World’s public

statements including the Challenged Statements, were not materially false or misleading. As a

result, and as argued in their Motions to Dismiss the Action, which had not been ruled on at the time

of this Settlement, Defendants contend that Lead Plaintiffs did not plead an actionable claim and

cannot prove any element of securities fraud, including, but not limited to, falsity, scienter, or loss

causation, and cannot prove any element of the other claims Lead Plaintiffs brought, including

claims based on §§11, 12, and 15 of the Securities Act of 1933.

         On May 17, 2019, Defendants filed their Motions to Dismiss the Action, alleging that Lead

Plaintiffs’ complaint failed to state a claim for relief. Lead Plaintiffs filed their opposition on July

16, 2019, and Defendants filed their replies on August 15, 2019. At the time the Settling Parties

reached an agreement to settle the Action, Defendants’ Motions to Dismiss were pending before the

Court.

         During the Action, certain of the Settling Parties participated in a full-day mediation session

with a well-respected mediator, Bill Baten, who has extensive experience mediating complex class

action litigations such as this Action. Following the mediation session, which did not result in an

agreement, Mr. Baten and those parties spent nearly two months continuing to negotiate a potential

settlement. The Settling Parties ultimately agreed to settle the Action based upon a Mediator’s

Proposal issued by Bill Baten.

II.      DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

         Throughout this Action, Defendants have denied, and continue to deny, any and all

allegations of fault, liability, wrongdoing, or damages whatsoever. Defendants expressly have

denied, and continue to deny, that they have committed any act or omission giving rise to any

liability under §§10(b) or 20(a) of the Securities Exchange Act of 1934 or §§11, 12(a)(2) or 15 of the

                                                  -3-
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 5 of 40 PageID #:3361




Securities Act of 1933. Specifically, Defendants expressly have denied, and continue to deny, each

and all of the claims alleged by Lead Plaintiffs in the Action, including, without limitation, any

liability arising out of any of the conduct, statements, acts, or omissions alleged, or that could have

been alleged, in the Action. Defendants have denied, and continue to deny, among other allegations,

the allegations (i) that the Challenged Statements were materially false or misleading when made,

and (ii) that Lead Plaintiffs or the Class were harmed as a result of the Challenged Statements.

Specifically, as part of the settlement process, certain Defendants provided confirmatory discovery

to Lead Plaintiffs in the form of documents that they intend to introduce at trial to prove that the

Gander Statements challenged by Lead Plaintiffs were true at the time they were made (the

“Confirmatory Discovery”). In addition, Defendants maintain that they have meritorious defenses to

all claims alleged in the Action.

       As set forth below, neither the Settlement nor any of the terms of this Stipulation (whether or

not consummated), including the exhibits hereto (the “Exhibits”) and the Plan of Allocation

contained herein (or any other plan of allocation that may be approved by the Court), the

negotiations leading to the execution of this Stipulation and the Settlement, nor any proceedings

taken pursuant to or in connection with this Stipulation, and/or approval of the Settlement (including

any arguments proffered in connection therewith) shall in any event be construed or deemed to be

evidence of or constitute an admission, concession, or finding of any fault, liability, wrongdoing, or

damage whatsoever or any infirmity in the defenses that Defendants have, or could have, asserted.

Defendants have concluded that further conduct of the Action would be protracted and expensive,

and that it is desirable that the Action be fully and finally settled in the manner and upon the terms

and conditions set forth in this Stipulation.




                                                 -4-
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 6 of 40 PageID #:3362




III.    LEAD PLAINTIFFS’ CLAIMS AND THE BENEFITS OF SETTLEMENT

        Lead Plaintiffs and Lead Counsel believe that the claims asserted in the Action have merit.

But Lead Plaintiffs and Lead Counsel recognize and acknowledge the expense and length of

continued proceedings necessary to prosecute the Action against Defendants through trial and

through appeals. Lead Plaintiffs and Lead Counsel also are mindful of the inherent problems of

proof under and possible defenses to the securities law violations asserted in the Action, and they

have reviewed the Confirmatory Discovery. Lead Plaintiffs and Lead Counsel also have taken into

account the uncertain outcome and the risk of any litigation, especially in complex actions such as

this Action, as well as the difficulties and delays inherent in such litigation. Lead Plaintiffs and Lead

Counsel believe that the Settlement set forth in this Stipulation confers substantial benefits upon the

Class in light of the circumstances present here.

        Based on their evaluation, Lead Plaintiffs and Lead Counsel have determined that the

Settlement set forth in this Stipulation is in the best interests of Lead Plaintiffs and the Class.

IV.     TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead

Plaintiffs (for themselves and the members of the Class), on the one hand, and Defendants, on the

other hand, by and through their respective counsel of record, that, subject to the approval of the

Court, pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, in consideration of the

benefits flowing to the parties from the Settlement set forth herein, the Released Claims shall be

finally and fully compromised, settled, and released, and the Action shall be dismissed with

prejudice, as to Lead Plaintiffs and the Defendants, upon and subject to the terms and conditions of

the Stipulation, as follows.

        1.      Definitions

        As used in the Stipulation the following terms have the meanings specified below:

                                                  -5-
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 7 of 40 PageID #:3363




        1.1     “Authorized Claimant” means any member of the Class who submits a timely and

valid Proof of Claim form and whose claim for recovery has been allowed pursuant to the terms of

the Stipulation.

        1.2     “Claims Administrator” means the firm of A.B. Data, Ltd.

        1.3     “Class” means all Persons who purchased or otherwise acquired Camping World

publicly traded Class A common stock during the period from October 6, 2016 through August 7,

2018, inclusive, including those who purchased or acquired shares of Camping World Class A

common stock in the Company’s initial public offering, which occurred on or around October 6,

2016 (“IPO”), and/or in the Company’s secondary offerings, which occurred on or around May 26,

2017 and October 27, 2017, and who were allegedly damaged by Defendants’ alleged conduct.

Excluded from the Class are Defendants, the officers and directors of the Company during the Class

Period, members of the immediate families of any excluded persons, any entity in which a Defendant

has a controlling interest, and the legal representatives, heirs, successors or assigns of any such

excluded party; provided, however, that any “Investment Vehicle” shall not be excluded from the

Class. “Investment Vehicle” means any investment company or pooled investment fund, including,

but not limited to, mutual fund families, exchange traded funds, fund of funds and hedge funds, in

which Defendants, or any of them, have, has or may have a direct or indirect interest, or as to which

its affiliates may act as an investment advisor, but in which any Defendant alone or together with its,

his or her respective affiliates is not a majority owner or does not hold a majority beneficial interest.

Also excluded from the Class are those Persons who timely and validly exclude themselves

therefrom.

        1.4     “Class Member” means a Person who falls within the definition of the Class as set

forth in ¶1.3 of this Stipulation.



                                                  -6-
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 8 of 40 PageID #:3364




       1.5     “Class Period” means the period from October 6, 2016 through August 7, 2018,

inclusive.

       1.6     “Defendants” means Camping World Holdings, Inc., Marcus A. Lemonis, Thomas F.

Wolfe, Brent L. Moody, Stephen Adams, Crestview Partners II GP, L.P., Crestview Advisors,

L.L.C., Andris A. Baltins, Brian P. Cassidy, Mary J. George, Daniel G. Kilpatrick, Howard A.

Kosick, Jeffrey A. Marcus, K. Dillon Schickli, Goldman Sachs & Co. LLC, J.P. Morgan Securities

LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC,

Robert W. Baird & Co. Incorporated, BMO Capital Markets Corp., KeyBanc Capital Markets Inc.,

Stephens Inc., and Wells Fargo Securities, LLC.

       1.7     “Effective Date” means the first date by which all of the events and conditions

specified in ¶8.1 of this Stipulation have been met and have occurred.

       1.8     “Escrow Account” means the bank account controlled by the Escrow Agent.

       1.9     “Escrow Agent” means Robbins Geller Rudman & Dowd LLP and Labaton

Sucharow LLP or their respective successor(s).

       1.10    “Final” means when the last of the following with respect to the Judgment approving

the Settlement, in the form of Exhibit B attached hereto, shall occur: (i) the expiration of the time to

file a motion to alter or amend the Judgment under Federal Rule of Civil Procedure 59(e) has passed

without any such motion having been filed; (ii) the expiration of the time in which to appeal the

Judgment has passed without any appeal having been taken; and (iii) if a motion to alter or amend is

filed or if an appeal is taken, the determination of that motion or appeal in such a manner as to

permit the consummation of the Settlement, in accordance with the terms and conditions of this

Stipulation. For purposes of this paragraph, an “appeal” shall include any petition for a writ of

certiorari or other writ that may be filed in connection with approval or disapproval of this



                                                 -7-
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 9 of 40 PageID #:3365




Settlement, but shall not include any appeal that concerns only the issue of attorneys’ fees and

expenses or any Plan of Allocation of the Settlement Fund.

       1.11    “Judgment” means the judgment and order of dismissal with prejudice to be rendered

by the Court upon approval of the Settlement, substantially in the form attached hereto as Exhibit B.

       1.12    “Lead Counsel” means Robbins Geller Rudman & Dowd LLP, 200 South Wacker

Drive, 31st Floor, Chicago, Illinois 60606, and Labaton Sucharow LLP, 140 Broadway, New York,

New York 10005.

       1.13    “Lead Plaintiffs” means City of Pontiac General Employees’ Retirement System,

Oklahoma Police Pension & Retirement System, and City of Omaha Police & Fire Retirement

System.

       1.14    “Net Settlement Fund” means the Settlement Fund less: (i) Court-awarded attorneys’

fees and expenses to Plaintiffs’ Counsel and awards to Plaintiffs; (ii) Notice and Administration

Costs; (iii) Taxes and Tax Expenses; and (iv) any other fees or expenses approved by the Court.

       1.15    “Person” means an individual, corporation, partnership, limited partnership,

association, joint stock company, estate, legal representative, trust, unincorporated association,

government or any political subdivision or agency thereof, and any business or legal entity and his,

her or its spouses, heirs, predecessors, successors, representatives, or assignees.

       1.16    “Plaintiffs” means Lead Plaintiffs, Plumbers & Steamfitters Local Union #486

Pension Fund and Daniel Geis.

       1.17    “Plaintiffs’ Counsel” means Robbins Geller Rudman & Dowd LLP; Labaton

Sucharow LLP; AsherKelly; Lindabury, McCormick, Estabrook & Cooper, P.C.; Abato, Rubenstein

and Abato, P.A.; and The Weiser Law Firm, P.C.

       1.18    “Plan of Allocation” means a plan or formula of allocation of the Net Settlement

Fund whereby the Settlement Fund shall be distributed to Authorized Claimants after payment of

                                                -8-
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 10 of 40 PageID #:3366




expenses of notice and administration of the Settlement, Taxes and Tax Expenses and such

attorneys’ fees, costs, expenses, and interest and other expenses as may be awarded by the Court.

Any Plan of Allocation is not part of the Stipulation and the Released Persons shall have no

responsibility or liability with respect to the Plan of Allocation.

       1.19    “Related Persons” means, with respect to the Defendants, each and all of their

respective present or former parents, subsidiaries, affiliates, successors and assigns, and each and all

of their respective present or former officers, directors, employees, employers, attorneys,

accountants, financial advisors, commercial bank lenders, insurers, reinsurers, investment bankers,

representatives, general and limited partners and partnerships, heirs, executors, administrators,

successors, affiliates, agents, spouses, associates, and assigns of each of them or any trust of which

any Defendant and/or their Related Persons is the settlor or which is for the benefit of any Defendant

and/or their Related Persons and/or member(s) of his or her family and any entity in which any such

Defendant and/or their Related Persons has a controlling interest.

       1.20    “Released Claims” means any and all claims, causes of action, rights, actions, suits,

obligations, debts, demands, judgments, agreements, promises, liabilities, damages, losses,

controversies, costs, expenses or attorney fees, of every nature and description whatsoever and

whether direct or indirect, now known or unknown, suspected or unsuspected, accrued or unaccrued,

in law or in equity whether having arisen or yet to arise, including, without limitation, any claims of

violations of any federal or state securities laws and any federal or state claims of fraud, intentional

misrepresentation, negligent misrepresentation, negligence, gross negligence, or violations of any

state or federal statutes, rules or regulations (including “Unknown Claims” as defined in the first

sentence of ¶1.28 hereof), that have been or could have been alleged or asserted now or in the future

by the Plaintiffs or any Class Member against the Defendants or any of them or any of the Released

Persons in this Action or in any other court action or before any administrative body, tribunal,

                                                 -9-
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 11 of 40 PageID #:3367




arbitration panel, or other adjudicatory body, arising out of, relating to, or in connection with both:

(a) a Class Member’s purchase(s) or other acquisition(s) of Camping World’s publicly traded Class

A common stock during the Class Period; and (b) the acts, facts, transactions, events, occurrences,

disclosures, statements, omissions, or failures to act that were alleged, may have been alleged, or

could have been alleged in the Action.For the avoidance of doubt, Released Claims includes the

claims alleged as of the date of this Settlement Agreement, in the actions captioned: International

Union of Operating Engineers Benefit Funds of Eastern Pennsylvania and Delaware v. Camping

World Holdings, Inc., et al., No. 656308/2018 (N.Y. Sup. Ct. N.Y. Cty.); and Daniel Geis v.

Camping World, et al., No. 2019-CH-02404 (Ill. Cir. Ct. Cook Cty.), but does not include any claims

to enforce the Settlement, or the claims alleged as of the date of this Settlement Agreement, in the

following actions, or any action consolidated therewith: In re Camping World Holdings, Inc.

Stockholder Derivative Litigation, No. 1:19-cv-01467 (D. Del.) and In re Camping World Holdings,

Inc. Stockholder Derivative Litigation, No. 2019-0179-AGB (Del. Ch.).

       1.21    “Released Defendants’ Claims” means any claims relating to the institution,

prosecution, assertion, settlement, or resolution of the Action, including “Unknown Claims” as

defined in the first sentence of ¶1.28 hereof, to the extent that such “Unknown Claims” relate solely

to the institution, prosecution, assertion, settlement, or resolution of the Action. For avoidance of

doubt, claims to enforce the Settlement are not released.

       1.22    “Released Persons” means each and all of Defendants and each and all of their

Related Persons, including but not limited to CVRV Acquisition LLC, CVRV Acquisition II LLC,

and CWGS Holding, LLC.

       1.23    “Releasing Plaintiff Party” or “Releasing Plaintiff Parties” means Plaintiffs’ Counsel

and each and every Plaintiff, Class Member, and each of their respective past or present trustees,

officers, directors, partners, employees, contractors, accountants, auditors, principals, agents,

                                                - 10 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 12 of 40 PageID #:3368




attorneys, predecessors, successors, assigns, representatives, affiliates, insurers, parents, subsidiaries,

general or limited partners or partnerships, and limited liability companies in their capacities as such,

and the spouses, members of the immediate families, administrators, executors, trustees, and heirs of

any Releasing Plaintiff Party who is an individual, as well as any trust of which any Releasing

Plaintiff Party is the Settlor or which is for the benefit of any of their immediate family members.

Releasing Plaintiff Parties does not include any Person who timely and validly sought exclusion

from the Class.

        1.24    “Settlement Amount” means Twelve Million, Five Hundred Thousand Dollars

($12,500,000.00) in cash.

        1.25    “Settlement Fund” means the Settlement Amount paid by or behalf of Defendants

pursuant to ¶3.1 of this Stipulation, together with all interest and income earned thereon after being

transferred to an account controlled by the Escrow Agent. Such amount is paid as consideration for

full and complete settlement of all the Released Claims.

        1.26    “Underwriter Defendants” means Goldman Sachs & Co. LLC, J.P. Morgan Securities

LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC,

Robert W. Baird & Co. Incorporated, BMO Capital Markets Corp., KeyBanc Capital Markets Inc.,

Stephens Inc., and Wells Fargo Securities, LLC.

        1.27    “Settling Parties” means (i) Defendants and (ii) Plaintiffs on behalf of themselves and

the Class Members.

        1.28    “Unknown Claims” means (a) any and all Released Claims which Plaintiffs or any

Class Members do not know or suspect to exist in his, her or its favor at the time of the release of the

Released Persons which, if known by him, her or it, might have affected his, her or its settlement

with and release of the Released Persons, or might have affected his, her or its decision not to object

to this Settlement or seek exclusion from the Class; and (b) any and all Released Defendants’ Claims

                                                  - 11 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 13 of 40 PageID #:3369




that the Released Persons do not know or suspect to exist in his, her or its favor at the time of the

release of the Plaintiffs, the Class and Plaintiffs’ Counsel, which, if known by him, her, or it, might

have affected his, her, or its settlement and release of Plaintiffs, the Class and Plaintiffs’ Counsel.

With respect to (a) any and all Released Claims against the Released Persons, and (b) any and all

Released Defendants’ Claims against Releasing Plaintiff Parties, the Settling Parties stipulate and

agree that, upon the Effective Date, Plaintiffs shall expressly and each of the other Releasing

Plaintiff Parties shall be deemed to have, and by operation of the Judgment shall have, expressly

waived to the fullest extent permitted by law the provisions, rights, and benefits of California Civil

Code §1542, which provides:

              A general release does not extend to claims that the creditor or releasing
       party does not know or suspect to exist in his or her favor at the time of
       executing the release and that, if known by him or her, would have materially
       affected his or her settlement with the debtor or released party.

       The Settling Parties shall each expressly waive and each Releasing Plaintiff Party and

Released Person shall be deemed to have, and by operation of the Judgment shall have, expressly

waived any and all provisions, rights, and benefits conferred by any law of any state or territory of

the United States, or principle of common law, which is similar, comparable, or equivalent to

California Civil Code §1542. The Releasing Plaintiff Parties and Released Persons acknowledge

that they may hereafter discover facts in addition to or different from those which he, she or it now

knows or believes to be true with respect to the subject matter of the Released Claims or Released

Defendants’ Claims, but (a) the Releasing Plaintiff Parties shall each expressly, fully, finally and

forever waive, compromise, settle, discharge, extinguish, and release, and each other Releasing

Plaintiff Party shall be deemed to have waived, compromised, settled, discharged, extinguished, and

released, and each of the Class Members upon the Effective Date, shall be deemed to have, and by

operation of the Judgment shall have, fully, finally, and forever, waived, compromised, settled,

discharged, extinguished, and released any and all Released Claims against the Released Persons,
                                             - 12 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 14 of 40 PageID #:3370




known or unknown, suspected or unsuspected, contingent or non-contingent, whether or not

concealed or hidden, which now exist, or heretofore have existed, upon any theory of law or equity

now existing or coming into existence in the future, including, but not limited to, conduct that is

negligent, intentional, with or without malice, or a breach of law, or rule, without regard to the

subsequent discovery or existence of such different or additional facts, legal theories or authorities,

whether or not previously or currently asserted in any action, and (b) the Released Persons shall be

deemed to have fully, finally and forever waived, compromised, settled, discharged, extinguished,

and released fully, finally, and forever any and all Released Defendants’ Claims against the

Releasing Plaintiff Parties, known or unknown, suspected or unsuspected, contingent or non-

contingent, whether or not concealed or hidden, which now exist, or heretofore have existed, upon

any theory of law or equity now existing or coming into existence in the future, including, but not

limited to, conduct which is negligent, intentional, with or without malice or a breach of any law or

rule, without regard to the subsequent discovery or existence of such different or additional facts,

legal theories, or authorities. The Settling Parties acknowledge, and the Releasing Plaintiff Parties

and Released Persons shall be deemed by operation of the Judgment to have acknowledged, that the

foregoing waiver was separately bargained for and an essential term of the Settlement of which this

release is a part.

        2.      CAFA Notice

        2.1     Pursuant to the Class Action Fairness Act of 2005 (“CAFA”), no later than ten (10)

calendar days after the Settlement Agreement is filed with the Court, the Claims Administrator shall,

at Camping World’s expense, serve proper notice of the proposed Settlement upon the appropriate

Federal and State officials. Simultaneously, the Claims Administrator shall provide a copy of such

notice as well as proof of service of such notice to counsel for Plaintiffs and Defendants.



                                                - 13 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 15 of 40 PageID #:3371




        3.      The Settlement

                a.     The Settlement Fund

        3.1     Camping World shall cause Twelve Million, Five Hundred Thousand Dollars

($12,500,000.00) to be transferred to an account controlled by the Escrow Agent within twenty (20)

business days after the later of (a) entry of the order granting the motion for preliminary approval or

(b) the receipt by Camping World’s counsel of wire/check payee instructions and a Form W-9

providing the tax identification number for the Escrow Account. These funds, together with any

interest and income earned thereon once transferred, shall constitute the Settlement Fund.

        3.2     If the entire Settlement Amount is not timely paid to the Escrow Agent, Lead Counsel

may terminate the Settlement but only if: (i) Lead Counsel have notified Defendants’ counsel in

writing of Lead Counsel’s intention to terminate the Settlement, and (ii) the entire Settlement

Amount is not transferred to the Escrow Account within five (5) business days after Lead Counsel

have provided such written notice.

                b.     The Escrow Agent

        3.3     The Escrow Agent shall invest the Settlement Amount deposited pursuant to ¶3.1

hereof in instruments backed by the full faith and credit of the United States Government or fully

insured by the United States Government or an agency thereof and shall reinvest the proceeds of

these instruments as they mature in similar instruments at their then-current market rates. All costs

and risks related to the investment of the Settlement Fund in accordance with the guidelines set forth

in this paragraph shall be borne by the Settlement Fund.

        3.4     The Escrow Agent shall not disburse the Settlement Fund except (a) as provided in

the Stipulation, (b) by an order of the Court, or (c) with the written agreement of counsel for the

Settling Parties.




                                                - 14 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 16 of 40 PageID #:3372




       3.5     Subject to further order(s) and/or directions as may be made by the Court, or as

provided in the Stipulation, the Escrow Agent is authorized to execute such transactions as are

consistent with the terms of the Stipulation. Other than the obligation to pay or cause to be paid the

Settlement Amount into the Escrow Account set forth in ¶3.1 herein, the Released Parties shall have

no responsibility for, interest in, or liability whatsoever with respect to: (i) any act, omission, or

determination by Lead Counsel or the Claims Administrator, or any of their respective designees, in

connection with the administration of the Settlement or otherwise; (ii) the management, investment,

or distribution of the Settlement Fund; (iii) the Plan of Allocation; (iv) the determination,

administration, calculation, or payment of any Claims asserted against the Settlement Fund; (v) any

loss suffered by, or fluctuation in value of, the Settlement Fund; or (vi) the payment or withholding

of any taxes, expenses, and/or costs incurred in connection with the taxation of the Settlement Fund,

distributions or other payments from the Escrow Account, or the filing of any federal, state, or local

returns. Other than the obligation to cause the payment of the Settlement Amount pursuant to ¶3.1,

Defendants shall have no obligation to make any other payments into the Escrow Account or to any

Class Member pursuant to the Stipulation.

       3.6     All funds held by the Escrow Agent shall be deemed and considered to be in custodia

legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as such

funds shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.

       3.7     Prior to the Effective Date, the Escrow Agent, without further approval of Defendants

or the Court, may pay from the Settlement Fund up to $500,000.00 in Notice and Administration

Costs (defined below) associated with the administration of the Settlement, including, without

limitation: the cost of identifying and locating members of the Class, mailing the Notice of Pendency

and Proposed Settlement of Class Action (the “Notice”) and Proof of Claim (“Proof of Claim” or

“Claim Form”) and publishing a summary notice. Notice and Administration Costs shall include,

                                                - 15 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 17 of 40 PageID #:3373




without limitation, the actual costs of publication, printing and mailing the Notice, and

reimbursement to nominee owners for forwarding notice to their beneficial owners, soliciting Class

claims, assisting with the filing of claims, administering and distributing the Net Settlement Fund to

Authorized Claimants, processing Claim Forms, and paying escrow fees and costs, if any, and the

administrative expenses incurred and fees charged by the Claims Administrator in connection with

providing notice and processing the submitted claims (“Notice and Administration Costs”). Prior to

the Effective Date, payment of any Notice and Administration Costs exceeding $500,000.00 shall

require an agreement from the Defendants, through Defendants’ counsel, which agreement shall not

be unreasonably refused. Subsequent to the Effective Date, without further approval by Defendants

or the Court, the Settlement Fund may be used by Lead Counsel to pay reasonable and necessary

Notice and Administration Costs in excess of $500,000.00.

               c.      Taxes and Qualified Settlement Fund

       3.8     (a)     The Settling Parties agree to treat the Settlement Fund as being at all times a

“Qualified Settlement Fund” within the meaning of Treasury Regulation §1.468B-1. In addition, the

Escrow Agent shall timely make such elections as necessary or advisable to carry out the provisions

of this ¶3.8, including the “relation-back election” (as defined in Treasury Regulation §1.468B-1)

back to the earliest permitted date. Such elections shall be made in compliance with the procedures

and requirements contained in such regulations. It shall be the responsibility of the Escrow Agent to

timely and properly prepare and deliver the necessary documentation for signature by all necessary

parties, and thereafter to cause the appropriate filing to occur.

               (b)     For the purpose of §468B of the Internal Revenue Code of 1986, as amended,

and the regulations promulgated thereunder, the “administrator” shall be the Escrow Agent. Lead

Counsel shall timely and properly file all informational and other tax returns necessary or advisable

with respect to the Settlement Fund (including, without limitation, the returns described in Treasury

                                                - 16 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 18 of 40 PageID #:3374




Regulation §1.468B-2(k)). Such returns (as well as the election described in ¶3.8(a) hereof) shall be

consistent with this ¶3.8 and in all events shall reflect that all Taxes (defined below) including any

estimated Taxes, interest, or penalties on the income earned by the Settlement Fund shall be paid out

of the Settlement Fund as provided in ¶3.8(c) hereof.

                (c)     All (a) Taxes (including any estimated Taxes, interest, or penalties) arising

with respect to the income earned by the Settlement Fund, including any Taxes or tax detriments that

may be imposed upon the Released Persons or their counsel with respect to any income earned by

the Settlement Fund for any period during which the Settlement Fund does not qualify as a

“Qualified Settlement Fund” for federal or state income tax purposes (“Taxes”), and (b) expenses

and costs incurred in connection with the operation and implementation of this ¶3.8 (including,

without limitation, expenses of tax attorneys and/or accountants and mailing and distribution costs

and expenses relating to filing (or failing to file) the returns described in this ¶3.8) (“Tax Expenses”),

shall be paid out of the Settlement Fund; in all events the Released Persons and their counsel shall

have no liability or responsibility for the Taxes or the Tax Expenses. The Settlement Fund shall

indemnify and hold each of the Released Persons and their counsel harmless for Taxes and Tax

Expenses (including, without limitation, Taxes payable by reason of any such indemnification).

Further, Taxes and Tax Expenses shall be treated as, and considered to be, a cost of administration of

the Settlement Fund and shall be timely paid by the Escrow Agent out of the Settlement Fund

without prior order from the Court, and the Escrow Agent shall be obligated (notwithstanding

anything herein to the contrary) to withhold from distribution to Authorized Claimants any funds

necessary to pay such amounts, including the establishment of adequate reserves for any Taxes and

Tax Expenses (as well as any amounts that may be required to be withheld under Treasury

Regulation §1.468B-2(l)(2)); neither the Released Persons nor their counsel are responsible nor shall

they have any liability therefor. The Settling Parties hereto agree to cooperate with the Escrow

                                                  - 17 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 19 of 40 PageID #:3375




Agent, each other, and their tax attorneys and accountants to the extent reasonably necessary to carry

out the provisions of this ¶3.8.

               d.      Refund Upon Termination of Settlement

       3.9     In the event the Stipulation: (i) is not approved; (ii) is terminated, canceled, or fails to

become effective for any reason, including, without limitation, in the event the Judgment is reversed

or vacated following any appeal taken therefrom; or (iii) is successfully collaterally attacked, the

Settlement Fund (including accrued interest) less expenses actually incurred or due and owing for

Notice and Administration Costs, Taxes or Tax Expenses pursuant to ¶¶3.7 or 3.8, shall be refunded

pursuant to written instructions from Camping World’s counsel.

       4.      Notice Order and Settlement Hearing

       4.1     Promptly after execution of the Stipulation, the Settling Parties shall submit the

Stipulation together with the Exhibits to the Court and shall apply for entry of an order (the “Notice

Order”), substantially in the form of Exhibit A attached hereto, requesting, inter alia, the preliminary

approval of the Settlement set forth in the Stipulation, certification of the Class for settlement

purposes, and approval for the mailing of the Notice and publication of the Summary Notice,

substantially in the forms of Exhibits A-1 and A-3 attached hereto. The Notice shall include the

general terms of the Settlement set forth in the Stipulation, the proposed Plan of Allocation, the

general terms of the Fee and Expense Application, and the date of the Settlement Hearing.

       4.2     Lead Counsel shall request that after notice is given to the Class, and not earlier than

ninety (90) calendar days after the Court issues preliminary approval of the proposed Settlement, the

Court hold a hearing (the “Settlement Hearing”) to consider approval of the Settlement of the Action

as set forth herein. At or after the Settlement Hearing, Lead Counsel also shall request that the Court

approve the proposed Plan of Allocation and the Fee and Expense Application.



                                                 - 18 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 20 of 40 PageID #:3376




       5.      Releases

       5.1     Upon the Effective Date, Plaintiffs, each of the Class Members (who have not validly

opted out of the Class) and the other Releasing Plaintiff Parties in their capacities as such, shall be

deemed to have, and by operation of the Judgment shall have, fully, finally, and forever released,

relinquished, and discharged against the Released Persons (whether or not such Class Members

execute and deliver the Proof of Claim forms) any and all Released Claims (including, without

limitation, Unknown Claims), as well as any claims arising out of, relating to, or in connection with,

the defense, settlement, or resolution of the Action or the Released Claims. Claims to enforce the

Settlement are not released.

       5.2     Upon the Effective Date, Plaintiffs and each of the Class Members (who have not

validly opted out of the Class), and the other Releasing Plaintiff Parties, in their capacities as such,

shall be permanently barred and enjoined from the assertion, institution, maintenance, prosecution,

or enforcement against any Released Person, in any state or federal court or arbitral forum, or in the

court of any foreign jurisdiction, of any and all Released Claims (including, without limitation,

Unknown Claims), as well as any claims arising out of, relating to, or in connection with, the

defense, settlement, or resolution of the Action or the Released Claims.

       5.3     The Proof of Claim to be executed by Class Members shall release all Released

Claims against the Released Persons and shall be substantially in the form contained in Exhibit A-2

attached hereto.

       5.4     Upon the Effective Date, each of the Released Persons shall be deemed to have, and

by operation of the Judgment shall have, fully, finally, and forever released, relinquished, and

discharged Plaintiffs, each and all of the Class Members, Plaintiffs’ Counsel, and the other Released

Plaintiff Parties from all Released Defendants’ Claims. Claims to enforce the Settlement are not

released.

                                                 - 19 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 21 of 40 PageID #:3377




       5.5     Nothing in this Settlement Agreement shall release any claims that the Defendants

may have against their liability insurance carriers or liability insurance policies, and Defendants

expressly reserve all rights, claims, positions, arguments, contentions, and defenses with respect to

such matters. Furthermore, nothing in this Settlement Agreement is intended to be construed to

impair, negate, diminish, or adversely affect any rights to indemnification or contribution that any

Person has provided to any Underwriter Defendant.

       6.      Administration and Calculation of Claims, Final Awards, and
               Supervision and Distribution of the Settlement Fund

       6.1     The Claims Administrator, subject to such supervision and direction of Lead Counsel

and the Court as may be necessary or as circumstances may require, shall provide notice of the

Settlement to the Class, shall administer and calculate the claims submitted by Class Members, and

shall oversee distribution of the Net Settlement Fund to Authorized Claimants.

       6.2     Within ten (10) calendar days after execution of this Stipulation, counsel for Camping

World shall provide the Claims Administrator with a list of names and addresses of record holders of

Camping World common stock during the Class Period. This information shall be provided in an

electronic format acceptable to the Claims Administrator. Camping World shall be responsible for

any costs or expenses related to providing this information.

       6.3     In accordance with the schedule set forth in the Notice Order, Lead Counsel will

cause to be mailed by the Claims Administrator to all shareholders of record, identified on the

Claims Administrator’s list, the Notice, substantially in the form of Exhibit A-1 attached hereto, and

a Proof of Claim, substantially in the form of Exhibit A-2 attached hereto. The Notice shall set forth

the terms of the Stipulation, including the proposed Plan of Allocation and Lead Counsel’s request

for attorneys’ fees and expenses; the date and time of the Settlement Hearing; the right to object to

the Settlement, proposed Plan of Allocation, or request for fees and expenses; the right to appear at

the Settlement Hearing; and the right to request exclusion from the Class. The Notice and Proof of
                                               - 20 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 22 of 40 PageID #:3378




Claim form shall also be posted on the case-specific website established by the Claims

Administrator. In accordance with the schedule set forth in the Notice Order, a summary notice,

substantially in the form of Exhibit A-3 attached hereto, will also be published once in the national

edition of The Wall Street Journal and once over a national newswire service. The cost of providing

such notice shall be paid out of the Settlement Fund.

       6.4     The Settlement Fund shall be applied as follows:

               (a)     to pay Plaintiffs’ Counsel’s attorneys’ fees and expenses and awards to

Plaintiffs (the “Fee and Expense Award”), if and to the extent allowed by the Court;

               (b)     to pay all Notice and Administration Costs;

               (c)     to pay the Taxes and Tax Expenses described in ¶3.8 hereof; and

               (d)     after the Effective Date, to distribute the Net Settlement Fund to Authorized

Claimants as allowed by the Stipulation, the Plan of Allocation, or the Court.

       6.5     Upon the Effective Date and thereafter, and in accordance with the terms of the

Stipulation, the Plan of Allocation, or such further approval and further order(s) of the Court as may

be necessary or as circumstances may require, the Net Settlement Fund shall be distributed to

Authorized Claimants, subject to and in accordance with the following.

       6.6     Each Person claiming to be an Authorized Claimant shall be required to submit to the

Claims Administrator a completed Proof of Claim, substantially in the form of Exhibit A-2 attached

hereto, postmarked or submitted by no later than ninety (90) calendar days after the Notice Date (as

defined in Exhibit A, attached hereto), or such other time as may be set by the Court (the “Bar

Date”), signed under penalty of perjury and supported by such documents as are specified in the

Proof of Claim and as are reasonably available to such Person.

       6.7     Except as otherwise ordered by the Court, all Class Members who fail to submit a

Proof of Claim by the Bar Date, or such other period as may be ordered by the Court or allowed by

                                                - 21 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 23 of 40 PageID #:3379




Lead Counsel (whichever is longer), or who submit a Proof of Claim that is rejected, shall be forever

barred from receiving any payments pursuant to the Stipulation and the Settlement set forth herein,

but will in all other respects be subject to and bound by the provisions of the Stipulation, the releases

contained herein, and the Judgment. Notwithstanding the foregoing, Lead Counsel may, in their

discretion, accept for processing late-submitted claims so long as the distribution of the Net

Settlement Fund to Authorized Claimants is not materially delayed. No Person shall have any

claims against any Plaintiff, Plaintiffs’ Counsel, the Claims Administrator or any Class Member by

reason of the exercise or non-exercise of such discretion.

         6.8    Each Proof of Claim shall be submitted to and reviewed by the Claims Administrator,

who shall determine, in accordance with this Stipulation and the approved Plan of Allocation, the

extent, if any, to which each Claim shall be allowed, subject to review by the Court pursuant to ¶6.10

below.

         6.9    Proof of Claim forms that do not meet the submission requirements may be rejected.

Prior to rejecting a Proof of Claim in whole or in part, the Claims Administrator shall communicate

with the claimant in writing to give the claimant the chance to remedy any curable deficiencies in the

Proof of Claim submitted. The Claims Administrator, under the supervision of Lead Counsel, shall

notify, in a timely fashion and in writing, all claimants whose claims the Claims Administrator

proposes to reject in whole or in part for curable deficiencies, setting forth the reasons therefor, and

shall indicate in such notice that the claimant whose claim is to be rejected has the right to a review

by the Court if the claimant so desires and complies with the requirements of ¶6.10 below.

         6.10   If any claimant whose timely claim has been rejected in whole or in part for curable

deficiency desires to contest such rejection, the claimant must, within twenty (20) calendar days after

the date of mailing of the notice required in ¶6.9 above, or a lesser period of time if the claim was

untimely, serve upon the Claims Administrator a notice and statement of reasons indicating the

                                                 - 22 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 24 of 40 PageID #:3380




claimant’s grounds for contesting the rejection along with any supporting documentation, and

requesting a review thereof by the Court. If a dispute concerning a claim cannot be otherwise

resolved, Lead Counsel shall thereafter present the claimant’s request for review to the Court.

        6.11    Each claimant shall be deemed to have submitted to the jurisdiction of the Court with

respect to the Person’s claim to the Net Settlement Fund. All proceedings with respect to the

administration, proceeding and determination of all controversies relating thereto, including disputed

questions of law and fact with respect to the validity of claims, shall be subject to the jurisdiction of

the Court, but shall not in any event delay or affect the finality of the Judgment. All Class Members,

other claimants, and parties to this Settlement expressly waive trial by jury (to the extent any such

right may exist) and any right of appeal or review with respect to such determinations.

        6.12    The Claims Administrator shall calculate the claims of Authorized Claimants in

accordance with the Plan of Allocation. Following the Effective Date, the Claims Administrator

shall send to each Authorized Claimant his, her, or its pro rata share of the Net Settlement Fund. No

distributions will be made to Authorized Claimants who would otherwise receive a distribution of

less than $10.00.

        6.13    The Settlement is not claims-made and Defendants shall not have a reversionary

interest in the Net Settlement Fund. If there is any balance remaining in the Net Settlement Fund

after at least six (6) months from the date of the initial distribution of the Net Settlement Fund, Lead

Counsel shall, if feasible, distribute such balance in an equitable and economical manner among

Authorized Claimants who negotiated the checks sent to them in the initial distribution. These

redistributions shall be repeated until the balance remaining in the Net Settlement Fund is de minimis

and such remaining balance shall then be donated to an appropriate non-profit organization

designated by Lead Counsel.



                                                 - 23 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 25 of 40 PageID #:3381




        6.14    The Released Persons shall have no responsibility for, interest in, or liability

whatsoever with respect to the distribution of the Net Settlement Fund, the Plan of Allocation, the

determination, administration, or calculation of claims, the payment or withholding of Taxes, or any

losses incurred in connection therewith, including, but not limited to: (i) any act, omission, or

determination by Lead Counsel, the Escrow Agent, and/or the Claims Administrator, or any of their

respective designees or agents, in connection with the administration of the Settlement or otherwise;

(ii) the management or investment of the Settlement Fund or the Net Settlement Fund, or the

distribution of the Net Settlement Fund; (iii) the Plan of Allocation; (iv) the determination,

administration, calculation, or payment of any claims asserted against the Settlement Fund; (v) any

losses suffered by, or fluctuations in value of, the Settlement Fund; or (vi) the payment or

withholding of any taxes, expenses, and/or costs incurred with the taxation of the Settlement Fund or

the filing of any federal, state, or local returns.

        6.15    Defendants shall take no position with respect to the Plan of Allocation or any other

such plan as may be approved by the Court.

        6.16    It is understood and agreed by the Settling Parties that any proposed Plan of

Allocation of the Net Settlement Fund including, but not limited to, any adjustments to an

Authorized Claimant’s claim set forth therein, is not a part of the Stipulation and is to be considered

by the Court separately from the Court’s consideration of the fairness, reasonableness, and adequacy

of the Settlement set forth in the Stipulation, and any order or proceeding relating to the Plan of

Allocation shall not operate to terminate or cancel the Stipulation or affect the finality of the Court’s

Judgment approving the Stipulation and the Settlement set forth therein, or any other orders entered

pursuant to the Stipulation. Class Members and Defendants shall be bound by the terms of this

Stipulation, irrespective of whether the Court disapproves or modifies the Plan of Allocation.



                                                  - 24 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 26 of 40 PageID #:3382




       6.17    No Person shall have any claim against Plaintiffs, Plaintiffs’ Counsel, Released

Persons, Defendants’ counsel, or the Claims Administrator based on distributions made substantially

in accordance with the Settlement, the Stipulation, and the Plan of Allocation, or otherwise as further

ordered by the Court.

       7.      Lead Counsel’s Attorneys’ Fees and Expenses

       7.1     Lead Counsel may submit an application or applications on behalf of Plaintiffs’

Counsel (the “Fee and Expense Application”) for distributions from the Settlement Fund of (a) an

award of attorneys’ fees to be paid out of the Settlement Fund plus (b) expenses in connection with

prosecuting the Action, plus interest on both amounts. In addition, Plaintiffs may submit a request

for awards in connection with their representation of the Class pursuant to 15 U.S.C. §78u-4(a)(4).

Any and all such fees, expenses and costs awarded by the Court (whether payable to Lead Counsel

or Plaintiffs) shall be payable solely out of the Settlement Fund.

       7.2     The attorneys’ fees and expenses, and costs, as awarded by the Court, shall be paid to

Lead Counsel from the Settlement Fund, as ordered, immediately following the Settlement Hearing

and any order by the Court awarding such fees and expenses. This provision shall apply

notwithstanding timely objections to, potential for appeal from, or collateral attack on, the

Settlement or the award of fees and expenses. Lead Counsel shall thereafter allocate the attorneys’

fees amongst other Plaintiffs’ Counsel in a manner that Lead Counsel in good faith believe reflects

the contributions of such counsel to the prosecution and settlement of the Action. Any such awards

shall be paid solely by the Settlement Fund. In the event that the Judgment or the order awarding

such fees and expenses paid to Lead Counsel pursuant to ¶7.1 is reversed or modified, or if the

Settlement is cancelled or terminated for any reason, then Lead Counsel shall, in an amount

consistent with such reversal or modification, refund such fees or expenses to the Settlement Fund,

plus interest earned thereon at the same rate as earned on the Settlement Fund, within twenty (20)

                                                - 25 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 27 of 40 PageID #:3383




business days from receiving notice from Defendants’ counsel or from a court of competent

jurisdiction of a final non-appealable order reversing or modifying the amount of attorneys’ fees

and/or expenses awarded. Any refunds required pursuant to this paragraph shall be the joint and

several obligation of each Plaintiffs’ Counsel receiving fees or expenses to make appropriate refunds

or repayments to the Settlement Fund. Each Plaintiffs’ Counsel, as a condition of receiving such

fees, expenses and/or costs on behalf of itself and each partner and/or shareholder of it, agrees that

its law firm and its partners and/or shareholders are subject to the jurisdiction by the Court for the

purpose of enforcing the provisions of this paragraph. Without limitation, each Plaintiffs’ Counsel

agrees that the Court may, upon application of Defendants and notice to Lead Counsel, summarily

issue orders including, but not limited to, judgments and attachment orders and may make

appropriate findings of or sanctions for contempt, should such law firm fail timely to repay fees and

expenses pursuant to this ¶7.2.

       7.3     The procedure for and the allowance or disallowance by the Court of the Fee and

Expense Application, to be paid out of the Settlement Fund, are not part of the Settlement set forth in

the Stipulation, and any order or proceeding relating to the Fee and Expense Application, or any

appeal from any order relating thereto or reversal or modification thereof, shall not operate to

terminate or cancel the Stipulation, or affect or delay the finality of the Judgment approving the

Stipulation and the Settlement of the Action.

       7.4     Released Persons, other than Camping World’s insurers, shall have no responsibility

for any payment of attorneys’ fees and expenses to Plaintiffs’ Counsel or any Class Member’s

counsel. Neither Defendants nor Defendants’ insurers shall have any responsibility for any payment

of attorneys’ fees and expenses to Plaintiffs’ Counsel or any Class Member’s counsel apart from

payment of the Settlement Fund pursuant to ¶3.1.



                                                - 26 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 28 of 40 PageID #:3384




       7.5     Released Persons shall have no responsibility for the allocation among Plaintiffs’

Counsel or any Class Member’s counsel, and/or any other Person who may assert some claim

thereto, of any Fee and Expense Award that the Court may make in the Action.

       8.      Conditions of Settlement, Effect of Disapproval, Cancellation, or
               Termination

       8.1     The Effective Date of the Stipulation shall be conditioned on the occurrence of all of

the following events:

               (a)      execution of the Stipulation and such other documents as may be required to

obtain final Court approval of the Stipulation in a form satisfactory to the Settling Parties;

               (b)      the Settlement Amount has been deposited with the Escrow Agent;

               (c)      Defendants have not exercised their option to terminate the Stipulation

pursuant to ¶8.4 hereof;

               (d)      the Court has entered the Notice Order, substantially in the form of Exhibit A

hereto, as required by ¶4.1 hereof;

               (e)      the Court has entered the Judgment that, inter alia, dismisses with prejudice

the Action, as to Plaintiffs and the Defendants, as set forth above; and

               (f)      the Judgment has become Final, as defined in ¶1.10 hereof.

       8.2     Upon the occurrence of all of the events referenced in ¶8.1 hereof, any and all

remaining interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely and

forever extinguished. If all of the conditions specified in ¶8.1 hereof are not met, then the

Stipulation shall be canceled and terminated subject to ¶8.5 hereof unless Lead Counsel and counsel

for Defendants mutually agree in writing to proceed with the Settlement.

       8.3     The Settling Parties expect that, upon the occurrence of all of the events referenced in

¶8.1 hereof, the action captioned Daniel Geis v. Camping World, et al., No. 2019-CH-02404 (Ill. Cir.


                                                - 27 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 29 of 40 PageID #:3385




Ct. Cook Cty.) will be subsequently dismissed, and will take all steps reasonably appropriate to seek

such dismissal.

       8.4     If, prior to the Settlement Hearing, Persons who otherwise would be members of the

Class have timely requested exclusion from the Class in accordance with the provisions of the Notice

Order and the Notice given pursuant thereto, and such Persons in the aggregate purchased or

otherwise acquired a number of shares of Camping World common stock during the Class Period in

an amount greater than the sum specified in a separate Supplemental Agreement Regarding Requests

for Exclusion (“Supplemental Agreement”) executed between Plaintiffs and Camping World,

Camping World shall have the sole option to terminate this Stipulation and Settlement in accordance

with the procedures set forth in the Supplemental Agreement. The Supplemental Agreement will not

be filed with the Court unless and until a dispute between Plaintiffs and Camping World concerning

its interpretation or application arises. Copies of all requests for exclusion received, together with

copies of all written revocations of requests for exclusion, shall be promptly delivered to

Defendants’ counsel by Lead Counsel. Camping World may terminate the Stipulation and

Settlement pursuant to the Supplemental Agreement by serving written notice of termination on the

Court and Lead Counsel on or before seven (7) business days after the receipt of all of the copies of

the requests for exclusion, on or before ten (10) business days after the Court grants additional time

for exclusion for any reason, or on or before three (3) business days before the Settlement Hearing,

whichever occurs last. In the event that the Camping World serves a written notice of termination

pursuant to the Supplemental Agreement, Camping World may withdraw its written notice of

termination by providing written notice of such withdrawal to Lead Counsel and to the Court by no

later than 5:00 PM Eastern Time on the day prior to the Settlement Hearing, or by such later date as

shall be agreed upon in writing as between Lead Counsel and Defendants’ counsel. Plaintiffs agree

that they shall not elect to opt out from the Class.

                                                - 28 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 30 of 40 PageID #:3386




       8.5     Each of Plaintiffs and Defendants shall have the right to terminate the Settlement and

this Stipulation by providing written notice of their election to do so (“Termination Notice”) to all

other parties hereto within thirty (30) calendar days of: (a) the Court’s refusal to enter the Notice

Order; (b) the Court’s refusal to approve the Settlement; (c) the Court’s refusal to enter the

Judgment; (d) the date upon which the Judgment is reversed or vacated or altered following an

appeal taken therefrom, or is successfully collaterally attacked; or (e) the failure of the Effective

Date to occur for any reason. For avoidance of doubt, no order of the Court or modification or

reversal on appeal of any order of the Court concerning the Plan of Allocation or the amount of

attorneys’ fees, expenses and interest awarded by the Court to Lead Counsel or costs or awards to

Plaintiffs shall operate to terminate or cancel this Stipulation or constitute grounds for cancellation

or termination of the Settlement.

       8.6     Unless otherwise ordered by the Court, in the event the Stipulation shall terminate, or

be canceled, or shall not become effective for any reason, within five (5) business days after written

notification of such event is sent by counsel for Defendants or Lead Counsel, the Settlement Fund

(including accrued interest), less expenses which have either been incurred or disbursed pursuant to

¶¶3.7 or 3.8 hereof, shall be refunded pursuant to written instructions from Defendants’ counsel. At

the request of counsel for Defendants, the Escrow Agent or their designee shall apply for any tax

refund owed on the Settlement Fund and pay the proceeds, after deduction of any expenses incurred

in connection with such application(s) for refund, at the written direction of Defendants’ counsel.

       8.7     In the event that the Stipulation is not approved by the Court or the Settlement set

forth in the Stipulation is terminated or fails to become effective in accordance with its terms, the

Settling Parties shall be restored to their respective positions in the Action as of August 16, 2019. In

such event, the terms and provisions of the Stipulation, with the exception of ¶¶1.1-1.28, 3.7-3.9,

7.2, 8.4-8.6 and 9.3-9.5 hereof, shall have no further force and effect with respect to the Settling

                                                 - 29 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 31 of 40 PageID #:3387




Parties and shall not be used in this Action or in any other proceeding for any purpose, and any

Judgment or order entered by the Court in accordance with the terms of the Stipulation shall be

treated as vacated, nunc pro tunc, and the Settling Parties shall be deemed to return to their status as

of August 16, 2019, and shall be required to present an amended trial schedule to the Court. No

order of the Court or modification or reversal on appeal of any such order of the Court concerning

the Plan of Allocation or the amount of any attorneys’ fees, costs, and expenses, and interest

awarded by the Court to Lead Counsel or Plaintiffs shall constitute grounds for cancellation or

termination of the Stipulation.

       9.      Miscellaneous Provisions

       9.1     The Settling Parties (a) acknowledge that it is their intent to consummate this

Stipulation; and (b) agree to cooperate to the extent reasonably necessary to effectuate and

implement all terms and conditions of the Stipulation and to exercise their best efforts to accomplish

the foregoing terms and conditions of the Stipulation expeditiously.

       9.2     The Settling Parties intend this Settlement to be a final and complete resolution of all

disputes between them with respect to the Action. The Settlement shall not be deemed an admission

by any Settling Party or any of the Released Persons as to the merits of any claim or defense. The

Settling Parties and their counsel agree that they shall not assert any claims of any violation of Rule

11 of the Federal Rules of Civil Procedure relating to the prosecution, defense or settlement of the

Action, and the Final Judgment shall contain a finding that all Settling Parties and their counsel

complied with the requirements of Rule 11 with respect to the institution, prosecution, defense, and

resolution of the Action. The Settling Parties agree that the amount paid into the Settlement Fund

and the other terms of the Settlement were negotiated in good faith at arm’s length by the Settling

Parties and reflect a settlement that was reached voluntarily after consultation with competent legal

counsel. The Settling Parties reserve their right to rebut, in a manner that such party determines to

                                                 - 30 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 32 of 40 PageID #:3388




be appropriate, any contention made in any public forum regarding the Action, including that the

Action was brought or defended in bad faith or without a reasonable basis.

       9.3     Neither the Stipulation nor the Settlement contained herein, nor any act performed or

document executed pursuant to or in furtherance of the Stipulation or the Settlement (a) shall be

offered or received against any Released Person as evidence of or construed as or deemed to be

evidence of any presumption, concession, or admission by any Released Person of the truth of any

allegations by Plaintiffs or any Class Member or the validity of any claim that has been or could

have been asserted in the Action, or the deficiency of any defense that has been or could have been

asserted in the Action or in any other litigation, including, but not limited to, litigation of the

Released Claims, or of any liability, negligence, fault, or wrongdoing of any kind of any of the

Released Persons or in any way referred to for any other reason as against any of the Released

Persons, in any civil, criminal, or administrative action or proceeding, other than such proceedings as

may be necessary to effectuate the provisions of this Stipulation; or (b) shall be offered or received

against any Released Person as evidence of a presumption, concession, or admission of any fault,

misrepresentations, or omission with respect to any statement or written document approved or made

by any Released Person, or against Plaintiffs or any Class Member as evidence of any infirmity in

the claims of Plaintiffs and the Class; (c) shall be offered or received against any Released Person as

evidence of a presumption, concession, or admission of any liability, negligence, fault, or

wrongdoing, or in any way referred to for any other reason as against any of the parties to this

Stipulation, in any other civil, criminal, or administrative action or proceeding; provided, however,

that if this Stipulation is approved by the Court, Released Persons may refer to it to effectuate the

release granted them hereunder; or (d) shall be construed against Defendants, Plaintiffs, or the Class

as evidence of a presumption, concession or admission that the consideration to be given hereunder

represents the amount which could be or would have been recovered after trial or in any proceeding

                                                - 31 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 33 of 40 PageID #:3389




other than this Settlement. The Released Persons may file the Stipulation and/or the Judgment in

any action that has been or may be brought against them in order to support a defense or

counterclaim based on principles of res judicata, collateral estoppel, release, good faith settlement,

judgment bar or reduction or any other theory of claim preclusion or issue preclusion or similar

defense or counterclaim.

       9.4     All agreements made and orders entered during the course of the Action relating to

the confidentiality of documents and information shall survive this Stipulation.

       9.5     All of the Exhibits to the Stipulation are material and integral parts hereof and are

fully incorporated herein by this reference.

       9.6     The Stipulation may be amended or modified only by a written instrument signed by

or on behalf of all Settling Parties or their respective successors-in-interest.

       9.7     No waiver of any term or provision of this Settlement Agreement, or of any breach or

default hereof or hereunder, shall be valid or effective unless in writing and signed by or on behalf of

all Settling Parties or their respective successors-in-interest. No waiver of any term or provision of

this Settlement Agreement, or of any breach or default hereof or hereunder, shall be construed as a

waiver of the same or any other term or provision or of any previous or subsequent breach thereof.

       9.8     The Stipulation and the Exhibits attached (together with the Supplemental Agreement

referred to in ¶8.4) hereto constitute the entire agreement among the Settling Parties and no

representations, warranties, or inducements have been made to any Settling Party concerning the

Stipulation or its Exhibits other than the representations, warranties, and covenants contained and

memorialized in such documents. Except as otherwise provided herein (or, as between Defendants,

in any separate agreements between them), each Settling Party shall bear its own costs.

       9.9     This Settlement Agreement shall be construed and interpreted to effectuate the intent

of the Settling Parties, which is to resolve completely those claims and disputes, including in the

                                                 - 32 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 34 of 40 PageID #:3390




Action, and as more fully described herein. If any provision of this Settlement Agreement shall be

determined to be invalid, void, or illegal, such provision shall be construed and amended in a manner

that would permit its enforcement, but in no event shall such provision affect, impair, or invalidate

any other provision hereof.

       9.10    Neither the Class Members nor Defendants shall be bound by the Stipulation if the

Court modifies material terms thereof, provided, however, that it shall not be a basis for Class

Members to terminate the Settlement if the Court modifies any proposed Plan of Allocation or

criteria for allocation of the Net Settlement Fund amongst Class Members, or the Plan of Allocation

is modified on appeal. Nor shall it be a basis to terminate the Stipulation if the Court disapproves of

or modifies the terms of this Stipulation with respect to attorneys’ fees or expenses or the

distribution of the Net Settlement Fund. Notwithstanding any such modification of the terms or Plan

of Allocation or the Stipulation with respect to attorneys’ fees or expenses, Defendants and

Defendants’ insurers shall be entitled to all benefits of the Settlement and shall not, under any

circumstances, be called upon to contribute additional funds to the Settlement Fund.

       9.11    Lead Counsel, on behalf of the Class, are expressly authorized by Lead Plaintiffs to

take all appropriate action required or permitted to be taken by the Class pursuant to the Stipulation

to effectuate its terms and also are expressly authorized to enter into any modifications or

amendments to the Stipulation on behalf of the Class which they deem appropriate.

       9.12    Lead Plaintiffs and Lead Counsel represent and warrant that none of the Lead

Plaintiffs’ claims or causes of action referred to in this Action or this Stipulation has been assigned,

encumbered, or in any manner transferred in whole or in part.

       9.13    Each counsel or other Person executing the Stipulation or any of its Exhibits on

behalf of any Settling Party hereby warrants that such Person has the full authority to do so.



                                                 - 33 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 35 of 40 PageID #:3391




       9.14    All notices, requests, demands, claims, and other communications hereunder shall be

in writing and shall be deemed duly given (i) when delivered personally to the recipient, (ii) one (1)

business day after being sent to the recipient by reputable overnight courier service (charges

prepaid), or (iii) five (5) business days after being mailed to the recipient by certified or registered

mail, return receipt requested and postage prepaid, and addressed to the intended recipient as set

forth below:

       If to Lead Plaintiffs or to Lead Counsel:

          Ellen Gusikoff Stewart
          Robbins Geller Rudman & Dowd LLP
          655 W. Broadway, Suite 1900
          San Diego, CA 92101

          Michael P. Canty
          Labaton Sucharow LLP
          140 Broadway
          New York, NY 10005

       If to Defendants or to Defendants’ Counsel:

          Eric R. Swibel
          Latham & Watkins, LLP
          330 North Wabash Avenue, Suite 2800
          Chicago, IL 60611
          Jed M. Schwartz
          Milbank LLP
          55 Hudson Yards
          New York, NY 10001

       9.15    The Stipulation may be executed in one or more counterparts. All executed

counterparts and each of them shall be deemed to be one and the same instrument. Signatures sent

by facsimile or via email in PDF format shall be deemed originals. A complete set of executed

counterparts shall be filed with the Court.

       9.16    The Stipulation shall be binding upon, and inure to the benefit of, the heirs,

successors, and assigns of the Settling Parties hereto.


                                                 - 34 -
  Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 36 of 40 PageID #:3392




          9.17   The Court shall retain jurisdiction with respect to the implementation and

enforcement of the terms of the Stipulation, and all Settling Parties hereto submit to the jurisdiction

of the Court for purposes of implementing and enforcing the Settlement embodied in the Stipulation.

          9.18   Pending approval of the Court of the Stipulation and its Exhibits, all proceedings in

this Action shall be stayed and all members of the Class shall be barred and enjoined from

prosecuting any of the Released Claims against any of the Released Persons, including in any other

action.

          9.19   This Stipulation shall not be construed more strictly against one party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Settling Parties, it being recognized that it is the result of arm’s length negotiations between the

Settling Parties and the Settling Parties have contributed substantially and materially to the

preparation of this Stipulation.

          9.20   Nothing in the Stipulation, or the negotiations relating thereto, is intended to or shall

be deemed to constitute a waiver of any applicable privilege or immunity, including, without

limitation, attorney-client privilege, joint defense privilege, or work product protection.

          9.21   Unless otherwise provided, the Settling Parties may agree to reasonable extensions of

time to carry out any of the provisions of this Stipulation without further order of the Court.

          9.22   This Stipulation and the Exhibits hereto shall be considered to have been negotiated,

executed, and delivered, and to be wholly performed, in the State of Illinois, and the rights and

obligations of the parties to the Stipulation shall be construed and enforced in accordance with, and

governed by, the internal, substantive laws of the State of Illinois, without giving effect to that

State’s choice-of-law principles.




                                                  - 35 -
    Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 37 of 40 PageID #:3393




        ,1:,71(66:+(5(2)WKHSDUWLHVKHUHWRKDYHFDXVHGWKH6WLSXODWLRQWREHH[HFXWHG

E\WKHLUGXO\DXWKRUL]HGDWWRUQH\V

'$7('0DUFK                      52%%,16*(//(558'0$1
                                             '2:'//3
                                            -$0(6(%$5= ,/%DU 
                                            %5,$1(&2&+5$1 ,/%DU 
                                            )5$1.$5,&+7(5 ,/%DU 
                                                               


                                                          -$0(6(%$5=

                                            6RXWK:DFNHU'ULYHVW)ORRU
                                            &KLFDJR,/
                                            7HOHSKRQH
                                             ID[ 
                                            MEDU]#UJUGODZFRP
                                            EFRFKUDQ#UJUGODZFRP
                                            IULFKWHU#UJUGODZFRP
                                           52%%,16*(//(558'0$1
                                             '2:'//3
                                            (OOHQ*XVLNRII6WHZDUW
                                            :HVW%URDGZD\6XLWH
                                            6DQ'LHJR&$
                                            7HOHSKRQH
                                             ID[ 
                                            HOOHQJ#UJUGODZFRP

                                            Counsel for City of Pontiac General Employees’
                                            Retirement System, Oklahoma Police Pension &
                                            Retirement System, Plumbers & Steamfitters
                                            Local Union #486 Pension Fund and Lead
                                            Counsel for the Class


'$7('0DUFK                      /$%$72168&+$52://3
                                            7+20$6$'8%%6 pro hac vice 
                                            0,&+$(/3&$17< prohac vice 
                                            7+20$6*+2))0$1-5 pro hac vice 
                                            0$5,6$1'(0$72 pro hac vice 


                                                               
                                                       0,&+$(/3&$17<


                                           
Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 38 of 40 PageID #:3394
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 39 of 40 PageID #:3395




                                       140 Broadway
                                       New York, New York 10005
                                       Telephone: 212/907-0700
                                       212/818-0477 (fax)
                                       tdubbs@labaton.com
                                       mcanty@labaton.com
                                       thoffman@labaton.com
                                       mdemato@labaton.com

                                       Counsel for the City of Omaha Police & Fire
                                       Retirement System and Lead Counsel for the
                                       Class

                                       ASHERKELLY
                                       CYNTHIA J. BILLINGS-DUNN
                                       25800 Northwestern Highway Suite 1100
                                       Southfield, MI 48075
                                       Telephone: 248/746-0700
                                       248/746-2760 (fax)

                                       Additional Counsel for the City of Pontiac
                                       General Employees’ Retirement System


DATED: March 12, 2020                  LATHAM & WATKINS LLP
                                       ANDREW B. CLUBOK
                                       ERIC R. SWIBEL


                                                     ANDREW CLUBOK

                                       Andrew Clubok
                                       555 Eleventh St., NW
                                       Suite 1000
                                       Washington, D.C. 20004-1304
                                       Phone: (202) 637-2200
                                       Fax: (202) 637-2201
                                       andrew.clubok@lw.com

                                       Eric R. Swibel
                                       Kathryn K. George
                                       330 North Wabash Avenue, Suite 2800
                                       Chicago, Illinois 60611
                                       Phone: (312) 876-7700
                                       Fax: (312) 993-9767
                                       eric.swibel@lw.com
                                       kathryn.george@lw.com
                                      - 37 -
 Case: 1:18-cv-07030 Document #: 122 Filed: 03/13/20 Page 40 of 40 PageID #:3396




                                       Counsel for Defendants Camping World
                                       Holdings, Inc., Marcus A. Lemonis, Thomas F
                                       Wolfe, Brent L. Moody, Stephen Adams,
                                       Crestview Partners II GP, L.P., Crestview
                                       Advisors, L.L.C., Andris A. Ba/tins, Brian P.
                                       Cassidy, Mary J. George, Daniel G. Kilpatrick,
                                       Howard A. Kosick, Jeffrey A. Marcus, and K
                                       Dillon Schickli


DATED: March 12, 2020                  MILBANK LLP
                                       SCOTT A. EDELMAN
                                       JED M. SCHWARTZ



                                               Jd sheaf
                                                    JED M. SCHWARTZ
                                       55 Hudson Yards
                                       New York, New York 10001
                                       Phone: (212) 530-5000
                                       Fax: (212) 530-5219
                                       sedelman@milbank.com
                                       jschwartz@milbank.com

                                       Counsel for Underwriter Defendants Goldman
                                       Sachs & Co. LLC, J.P. Morgan Securities LLC,
                                       Merrill Lynch, Pierce, Fenner & Smith
                                       Incorporated, Credit Suisse Securities (USA)
                                       LLC, Robert W. Baird & Co. Incorporated, BMO
                                       Capital Markets Corp., KeyBanc Capital Markets
                                       Inc., Stephens Inc. and Wells Fargo Securities,
                                       LLC




                                      - 38 -
